FILED
                             NOT FOR PUBLICATION                               FEB 26 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SVITLANA BILA,                                    No. 07-73770

               Petitioner,                         Agency No. A097-348-340

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Svitlana Bila, a native and citizen of Ukraine, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KY/Research
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003). We deny the petition for review.

       The BIA did not abuse its discretion in denying Bila’s motion to reopen as

untimely because it was filed almost nine months after the final order of

deportation, see 8 C.F.R. § 1003.23(b)(1) (motion to reopen must be filed within

ninety days of final order of deportation), and Bila failed to establish that any of

the regulatory exceptions apply, see 8 C.F.R. § 1003.23(b)(4).

       PETITION FOR REVIEW DENIED.




KY/Research                                2                                     07-73770